DETAILED ACTION
	Claims 1-20 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  the term “the composition” is unnecessary and should be deleted.  Correction is required.  Additionally, “party” should be “part.”  Correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 17 recite that the acetic acid “comprises” diluted white vinegar (claim 3), diluted apple cider vinegar (claim 4), or either diluted white vinegar or diluted apple cider vinegar or both (claim 17).  These limitations are nonsensical because acetic acid is a specific chemical compound, while vinegar is an aqueous solution that comprises acetic acid as well as other compounds.  How can one ingredient of an aqueous solution contain the aqueous solution itself?  Clarification is required.  
Claims 5 and 18 recite “Aloe Vesta Body Wash and Shampoo available from ConvaTec®.”  Therefore, the claims reference both a tradename for a product as well as a registered trademark referring to the manufacturer of the product.  Where a trademark or trade name is used in a claim as a limitation to identify ordescribe a particular material or product, the claim does not comply with therequirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a chemical compound and, accordingly, the identification/description is indefinite. Clarification is required.  
Claims 6 and 19 recite “polyparaben,” which the Office does not recognize as a name ascribed to a known chemical compound.  Did Applicant intend to recite “propylparaben?”  Clarification is required.  For the purpose of examination, “polyparaben” has been interpreted to mean “propylparaben.”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Modak et al. (US Pat. Pub. 2018/0206505) in view of Aloe Vesta Body Wash and Shampoo product page (of record in IDS), Aloe Vesta Cleansing Foam product page (of record in IDS), and Hemke et al. (THINK INDIA JOURNAL Vol. 22 Issue 34 (December 2019).  
As to claims 1-20, Modak discloses a botanical antimicrobial composition for wound care (Abstract and paragraph2, the composition comprising one or more essential oils along with one or more botanical extracts (paragraph 23), wherein the botanical extract may include aloe leaf juice (paragraph 46) and a fruit acid such as acetic acid (paragraphs 124 and 126), and the essential oil may comprise citrus extract, chamomile, peppermint oil, lavender oil, rosemary oil, or tea tree oil (claims 8-9 and 11-14)(paragraphs 24, 53, 82, 103).  The essential oil further may be cinnamon, eucalyptus, clove, or lemon oils (paragraphs 24 and 103), whose use in combination the skilled artisan would recognize as being the equivalent of thieves oil (claim 10).  Modak discloses a foaming composition embodiment wherein the essential oil is present in the amount of 2% (lemongrass oil) plus 0.2% thymol oil for a total of 2.2% (table at paragraph 167).   The composition may further comprise thickening agents (paragraph 131) and a fragrance (paragraph 143).  Modak teaches that the composition is useful for incorporation into a body wash cleanser, shampoo, or conditioner (paragraph 130) and may be in the form of a foam (paragraphs 130 and 167).
As to claims 1-20, Modak does not further expressly disclose that the composition comprises the volumes of acetic acid, aloe leaf juice, and body wash recited by claims 1-2 and 15-16, nor that the strength of the acetic acid is 5% as recited by claim 1, nor that the body wash comprises the ingredients recited by claim 6 and comprises Aloe Vesta Body Wash and Shampoo (claim 5).  Nor does Modak expressly teach a method of applying the composition through a foaming dispenser to the skin surface as recited by claim 1.  Additionally, Modak is silent about the consistency of the composition being such that it does not prematurely run prior to cleansing and conditioning as recited by claims 1 and 15.
The Aloe Vesta cleansing foam product page discloses a cleansing foam dispensed from a container having a foaming dispenser (see picture).  
The Aloe Vesta Body Wash and Shampoo product page discloses a personal care product that is an aqueous solution comprising the body wash concentrate of claims 5 and 18, and that comprises all of the ingredients recited by claims 6 and 19.
Hemke et al. reviews the traditional functional uses of vinegar, which it teaches comprises about 5% acetic acid in water (Abstract).  Hemke further teaches that vinegar has been used since ancient times as a medicinal, including for its anti-infective effects and ability to cleanse and deactivate wounds (page 607).  Hemke teaches both white vinegar and apple cider vinegar as known types of vinegar (page 598).
The Aloe Vesta Cleansing Foam product page discloses a foaming dispenser (see picture on page 1) comprising Aloe Vesta Body Wash.
As to claims 1-20, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Modak composition by 1) combining it with the Aloe Vesta Body Wash and Shampoo product, since Modak expressly teaches that its composition can be used by incorporating it into a body wash, and further by 2) adding diluted white or apple cider vinegar comprising 5% acetic acid to the composition, since Hemke teaches vinegar comprising 5% acetic acid  including white vinegar and apple cider vinegar as a known medicinal with anti-infective activity which can treat wounds, such that the skilled artisan would have recognized that such vinegars could enhance the wound healing abilities of the Modak composition by helping to prevent infection of the wound and further because Modak itself teaches that acetic acid (i.e., the main component of vinegar) may be present such that the skilled artisan reasonably would have expected that the presence of vinegar would be compatible with the Modak composition, and further by 3) loading the composition into a container containing a foaming dispenser such as the one taught by the Aloe Vesta Cleansing Foam product page, and using said dispenser in a method of applying the composition to a skin surface, because Modak expressly teaches that the composition may be formulated as a foam such that the skilled artisan would have recognized that the composition should be loaded into a foaming dispenser so that it can form a foam upon dispensing.  The relative amounts of the acetic acid solution, aloe leaf juice, and body wash concentrate recited by claims 1-2 and 15-16 are considered prima facie obvious because the amounts of acetic acid and aloe leaf juice are result effective variables that will affect their ability to treat wounds and prevent microbial infection, and the amount of body wash concentrate is a result effective variable that will affect the cleansing ability of the composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been prima facie obvious to incorporate amounts of the thickener taught by Modak that would result in a consistency that does not run due to gravity for a period of time as recited by claims 1 and 15, because Modak teaches that its composition is for treating wounds, such that the skilled artisan would have recognized that it would be necessary for the composition to remain in contact with the wound and not run off over time so it can continue to treat the wound for an extended period of time.  
Regarding claims 7 and 20, it further would have been prima facie obvious to select amounts of the essential oils that are sufficient to mask the odor from the acetic acid, because Modak expressly teaches regulating the smell of the composition by incorporation of a fragrance, and it would be well within the purview of the skilled artisan to use the fragrant essential oils taught by Modak as the fragrance by varying their amounts until a pleasant overall smell is achieved for the composition, and because doing so would simplify the manufacturing process by eliminating the need to incorporate additional fragrances beyond the fragrant essential oils that already are present in the composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/Patricia Duffy/Primary Examiner, Art Unit 1645